IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOEL SNIDER, :
Plaintiff, ' : CIVIL ACTION
v. : No. 4:18-1789

THE UNITED STATES, et al.,
Defendants.

ORDER

AND NOW, this 2"“l day of October 2018, upon considering the pro se Complaint (ECF
Doc. No. l), Motions for leave to proceed in forma pauperis (ECF Doc. Nos. 5, 8) With
authorization to have payments toward the $350.00 filing fee deducted from his prison account
(ECF Doc. Nos. 6, 9), and for reasons in the accompanying Memorandum, it is ORDERED:

l. Mr. Snider’s Motions for leave to proceed in forma pauperis (ECF Doc. Nos. 5,
8) is GRANTED under 28 U.S.C. § 1915(b);

2. The Clerk of Court shall issue the Administrative Order to the Warden directing
the Warden to begin deducting money from Mr. Snider’s account in the manner described in the
Administrative Order;

3. The Complaint (ECF Doc. No. l) is DISMISSED with prejudice for lack of
subject matter jurisdiction Without leave to amend as the Defendants are immune from suit under
the Rehabilitation Act and an amended complaint against these Defendants is futile; and,

4. The Clerk of Court shall CLOSE this case.

%/az//

HAFNEY, (_j

